DETAILED ACTION
This office action is in response to  amendment  filed on 04/04/2022.
Claims 1, 3-4, and 8-12 are pending of which claims 1 and 9 are independent claims  and claims 2, and 5-7 are canceled.
Information disclosure
IDS filed on 02/10/2020 is considered.
Allowable Subject Matter
Claims 1, 3-4, and 8-12 are allowed.

The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with a relay UE  transmitting a DCI with a grant to an identified remote  UE  on a first control information on a specific channel and then performing a sidelink data transmission  to the remote UE on a second control message based on the received grant,  where a reference signal sequence related to the specific channel is differently configured from a reference signal sequence related to a channel for transmitting sidelink data to the remote UE.

Claims 1, 3-4, 8, and 10-12  are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:
In Claim 1,    “… a relay UE receives from a serving base station a first control message related to a grant on the first control information; transmitting, on a specific channel the grant information to the remote UE  and  transmitting, to the remote UE, a second control message for performing the sidelink data transmission by the remote UE based on the grant,  a reference signal sequence related to the specific channel is differently configured from a reference signal sequence related to a channel for transmitting sidelink data to the remote UE,  the first control message is received from the serving base station through a downlink control information (DCI) format” as specified in claim 1.  

Claim 9 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 9,    “…the DCI format includes a field for the identifier,  wherein information on a mapping between (i) values of the field and (ii) remote UEs related to the grant is transmitted to the relay UE through a Radio Resource Control (RRC) signaling, wherein each value of the field represents a respective one of the remote UEs related to the grant UE,  where the remote UE is determined based on the value of the field and (ii) the information on the mapping, wherein the remote UE and the relay UE are in different serving cells, and wherein the second control message includes information indicating a time of receiving, by the relay UE, the grant from the serving base station, information indicating an offset from the time of reception and an indicator indicating that the grant is scheduling information related to the sidelink transmission” as specified in claim 9.  

The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Basu (US Pub. No. 20200195389) discloses a UE made resource request through a relay node. However the disclosure of  Basu taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with a relay UE receives from a serving base station a first control message related to a grant on the first control information; transmitting, on a specific channel the grant information to the remote UE  and  transmitting, to the remote UE, a second control message for performing the sidelink data transmission by the remote UE based on the grant,  a reference signal sequence related to the specific channel is differently configured from a reference signal sequence related to a channel for transmitting sidelink data to the remote UE,  the first control message is received from the serving base station through a downlink control information (DCI) format as specified in claims 1 and 9 in combination with other limitations recited as specified in claims 1 and 9.

Hu (US Pub.  20190327053) discloses transmitting a reference signal to a remote UE. However, the disclosure of Hu taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with the DCI format includes a field for the identifier,  wherein information on a mapping between (i) values of the field and (ii) remote UEs related to the grant is transmitted to the relay UE through a Radio Resource Control (RRC) signaling, wherein each value of the field represents a respective one of the remote UEs related to the grant UE,  where the remote UE is determined based on the value of the field and (ii) the information on the mapping, wherein the remote UE and the relay UE are in different serving cells, and wherein the second control message includes information indicating a time of receiving, by the relay UE, the grant from the serving base station, information indicating an offset from the time of reception and an indicator indicating that the grant is scheduling information related to the sidelink  transmission as claimed in claims 1 and 12 in combination with other limitations recited as specified in claims 1 and 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476